
	
		II
		112th CONGRESS
		2d Session
		S. 2205
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2012
			Mr. Moran introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To prohibit funding to negotiate a United Nations Arms
		  Trade Treaty that restricts the Second Amendment rights of United States
		  citizens.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Second Amendment Sovereignty Act
			 of 2012.
		2.Findings; sense of
			 Congress
			(a)FindingsCongress makes the following
			 findings:
				(1)In October 2009,
			 Secretary of State Hillary Rodham Clinton announced the United States support
			 and participation in negotiating the United Nations Arms Trade Treaty, to be
			 finalized in 2012, signaling a shift in United States policy.
				(2)An Arms Trade
			 Treaty that regulates the domestic manufacturer, possession, or purchase of
			 civilian firearms and ammunition would infringe on the rights of United States
			 citizens protected under the second amendment to the Constitution of the United
			 States.
				(b)Sense of
			 CongressIt is the sense of Congress that the sovereignty of the
			 United States and the constitutionally protected freedoms of American gun
			 owners must be upheld and not be undermined by the Arms Trade Treaty.
			3.Prohibition on
			 fundingNo funds may be
			 obligated or expended to use the voice, vote, and influence of the United
			 States, in connection with negotiations for a United Nations Arms Trade Treaty,
			 to restrict in any way the rights of United States citizens under the second
			 amendment to the Constitution of the United States, or to otherwise regulate
			 domestic manufacture, assembly, possession, use, transfer, or purchase of
			 firearms, ammunition, or related items, including small arms, light weapons, or
			 related materials.
		
